PELLEGRINI, Judge,
concurring.
I concur with the majority insofar as it holds that, under the narrow certiorari test, our scope of review is so narrow that we cannot reverse the arbitrator’s decision that found that Duffy should not be discharged even though he found that he took no action when he and his companions engaged in “gay bashing” over several blocks of the city and that he served as the “wheel man” in the incident.
I disagree, however, that if this case was decided under “the essence test” the result would be the same. If the Supreme Court in Pennsylvania State Police (Bentancourt) v. Pennsylvania State Troopers’ Association (Betancourt), — Pa. -, 656 A.2d 83 (1995), reversing 159 Pa.Commonwealth Ct. 489, 633 A.2d 1278 (1993), had adopted the essence test, we could have reviewed the arbitrator’s standard in the same manner we would review a trial court decision. The arbitrator’s outcome was so egregious that it would have fallen within “against the public interest” exception set forth in Pennsylvania Liquor Control Board v. Independent State Stores Union, 520 Pa. 266, 553 A.2d 948 (1989) (award was not rationally derived from CBA where arbitrator found grievant guilty of theft and other crimes against the employer, but considered other factors in mitigation in determining that there was no “just cause” for his discharge and substituted a lesser penalty); County of Centre v. Musser, 519 Pa. 380, 548 A.2d 1194 (1988) (award was not rationally derived from CBA which clearly retained employer’s right to determine appropriate punishment for serious misconduct, and arbitrator found grievants to have engaged in charged abusive conduct to an inmate of the prison, including assaultive behavior, but arbitrator considered certain mitigating factors to find no “just cause” for dismissal and substituted a lesser penalty); Philadelphia Housing Authority v. Union of Security Officers, 500 Pa. 213, 455 A.2d 625 (1983) (award was not rationally derived from CBA where arbitrator found grievant has committed crime of fraud against one of employer’s tenants, but found no “just cause” for dismissal and substituted a lesser penalty); Manheim Central Education Ass’n. v. Manheim Central School District, 132 Pa.Commonwealth Ct. 94, 572 A.2d 31, petition for allowance of appeal denied, 525 Pa. *458661, 582 A.2d 326 (1990) (award was not rationally derived from CBA where arbitrator found charged immoral conduct of griev-ant to have occurred, but found no “just cause” for dismissal and substituted a lesser penalty). The Arbitrator’s failure to terminate a police officer based on these facts is certainly against the public interest and not rational.
It is ironic that we can review arbitrators’ decisions as being against public interest that relate to clerks and typists, but not police officers. While certainly expedient, adopting the narrow certiorari test makes arbitrators unaccountable to anyone on whether their decisions are at all rational. Because of the Supreme Court’s decision in Betancourt adopting the narrow certiorari test, I am forced to concur.